DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanskar et al. (Pub No 20180278013).
	Regarding claim 1, Kanskar et al. discloses in figure 1A and specification:
1. A  laser resonator comprising: 
a resonator housing  (see,100, fig. 1A, see also, paragraph [0090]); 
a plurality of beam emitters (see, 120a-120d, fig.1A), each configured to emit one or more beams, disposed within the resonator housing; 
disposed within the resonator housing, a plurality of components  (see, 122a-122d, fig.1B) for receiving and/or manipulating the beams from the beam emitters;
 an emitter cooling loop (see, paragraph [0158], see also, fig. 16F) for cooling the beam emitters via flow of a first cooling fluid therethrough; and 
fluidly isolated from the emitter cooling loop, a housing cooling loop (see, paragraph [0119], here, the housing 202 also may include an inlet 218 and an outlet 220 formed in the carrier structure 204 for transporting coolant into and out of the channels formed on the backside of carrier structure 204) for cooling the plurality of components via flow of a second cooling fluid therethrough.


    PNG
    media_image1.png
    682
    546
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-13 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lochman et al. (Pub No 20210119411).
Regarding claim 1, Lochman et al. discloses in figure 2, 5A, 5B, and specification:
1. A laser resonator comprising: 
a resonator housing (see, frame of 500, fig. 5A, see also, paragraph [0083], here, master housing);
 a plurality of beam emitters (see, 405, fig. 4, see also, paragraph [0074]), each configured to emit one or more beams, disposed within the resonator housing (see, paragraph [0083]); 
disposed within the resonator housing, a plurality of components for receiving and/or manipulating the beams from the beam emitters (see, paragraph [0083]); 
an emitter cooling loop (see, paragraph [0082], here, a liquid coolant cavity 555) for cooling the beam emitters via flow of a first cooling fluid therethrough (see, paragraph [0082], here, The liquid coolant may flow into and out of the cavity 555 via a fluid inlet and a fluid outlet) ; and 
fluidly isolated from the emitter cooling loop, a housing cooling loop (see, loop for 215 and 220, fig. 2) for cooling the plurality of components via flow of a second cooling fluid therethrough (see, paragraph [0010], here, gas).

    PNG
    media_image2.png
    340
    464
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    301
    445
    media_image3.png
    Greyscale

Regarding claim 2, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 1, further comprising a control system for controlling at least one of a temperature or a flow rate of the first cooling fluid and the second cooling fluid (see, 145, fig. 2, see also, paragraph [0082]).
Regarding claim 3, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 2, further comprising one or more temperature sensors for monitoring one or more temperatures within the laser resonator, wherein the control system is responsive to the one or more temperature sensors (see, 145, fig. 2, see also, paragraph [0082]).
Regarding claim 4, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 2, wherein the control system is configured to supply the first cooling fluid to the emitter cooling loop at a first temperature and the second cooling fluid to the housing cooling loop at a second temperature different from the first temperature (see, 145, fig. 2, see also, paragraph [0082]).
Regarding claim 5, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 4, wherein the first temperature is lower than the second temperature (see, 145, fig. 2, see also, paragraph [0082]).
Regarding claim 6, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 1, wherein the emitter cooling loop comprises a first conduit within an enclosed cooling manifold, the cooling manifold being disposed within the resonator housing (see, paragraph [0082]).
Regarding claim 7, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 6, further comprising a manifold fluid inlet and a manifold fluid outlet each in fluid communication with the first conduit (see, paragraph [0082] and [0070]).
Regarding claim 8, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 7, further comprising, fluidly connecting the manifold fluid inlet and the manifold fluid outlet with the first conduit, a feeder manifold extending through the resonator housing (see, paragraph [0082] and [0070]).
Regarding claim 9, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 8, further comprising a first seal between the feeder manifold and the cooling manifold (see, paragraph [0010]).
Regarding claim 10, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 9, wherein the first seal comprises an o-ring or a gasket (see, paragraph [0062]).
Regarding claim 11, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 6, wherein the cooling manifold is separated from the resonator housing at one or more locations by an air gap therebetween (inherent for this configuration of the cooling manifold separated from the resonator housing).
Regarding claim 12, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 6, further comprising, between the cooling manifold and the resonator housing, a second seal for preventing flow of air into or out of the resonator housing (see, paragraph [0062]).
Regarding claim 13, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 12, wherein the second seal comprises an o-ring or a gasket (see, paragraph [0062]).
Regarding claim 14, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 12, wherein the second seal comprises an o-ring or a gasket (see, paragraph [0062]).
Regarding claim 20, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 6, wherein: the cooling manifold comprises a first material; the resonator housing comprises a second material; and a thermal conductivity of the second material is greater than a thermal conductivity of the first material (inherent since the first material is different form the second material).
Regarding claim 21, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 1, wherein the housing cooling loop comprises: a second conduit extending through the resonator housing; a housing fluid inlet in fluid communication with the second conduit; and a housing fluid outlet in fluid communication with the second conduit (see, the  configuration of arrows, fig.2, see also, paragraph [0082] and [0070]).
Regarding claim 22, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 1, wherein: the resonator housing comprises a base plate (i) having a first side and a second side opposite the first side and (ii) defining an opening therethrough; the beam emitters are disposed over the first side of the base plate; and Preliminary Amendment U.S. Serial No. 17/104,481 Attorney Docket No. TER-120/110853-01-5120 Page 5 of 6 the plurality of components comprises, disposed over the second side of the base plate, (i) a dispersive element for combining the beams emitted by the beam emitters into a multi- wavelength beam, and (ii) a partially reflective output coupler for receiving the multi-wavelength beam from the dispersive element, transmitting a first portion of the multi-wavelength beam out of the resonator housing as a resonator output beam, and reflecting a second portion of the multi- wavelength beam back toward the dispersive element. (see,  paragraph [0032] and [0037]).
Regarding claim 23, Lochman et al. discloses in figure 2, 5A, 5B, and specification the laser resonator of claim 22, wherein the plurality of components comprises, disposed over the first side of the base plate: a plurality of slow-axis collimation lenses disposed optically downstream of the plurality of beam emitters, each slow-axis collimation lens configured to receive one or more beams from one of the beam emitters; and a plurality of folding mirrors disposed optically downstream of the slow-axis collimation lenses and positioned to receive beams therefrom. (see,  paragraph [0028].

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claims 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lochman et al.  above, and further in view of Petitbon et al. (Pub No 20030056892). 
	Regarding claim 14, Lochman et al.  discloses the limitations of claim 6 for the reasons above.
However, Lochman et al. is silent as to the limitation of “the plastic material contains a plastic material”.
Petitbon et al discloses a plastics material manifold conducting a cooling liquid (see, paragraph [0018]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the plastic material contains a plastic material” with a laser resonator of Lochman et al. because the plastic material allows for alternative means as a cooling manifold.
Regarding claim 15, the modified device of Lochman et al. discloses the limitations of claim 14 for the reasons above and wherein the plastic material contains a non- plastic filler material (obvious since non- plastic filler material is the proper for filling the gap).
Regarding claim 16, the modified device of Lochman et al. discloses the limitations of claim 15 for the reasons above and wherein the filler material comprises glass (obvious since glass is the proper for filling the gap).
Regarding claim 17, the modified device of Lochman et al. discloses the limitations of claim 14 for the reasons above and wherein the laser resonator comprises a metallic material(obvious since the laser resonator needs the robustness to withstand or overcome adverse conditions).
Regarding claim 18, the modified device of Lochman et al. discloses the limitations of claim 17 for the reasons above and wherein laser resonator of claim 17, wherein the laser resonator comprises aluminum (obvious since aluminum allows for the robustness to withstand or overcome adverse conditions).
Regarding claim 19, Lochman et al.  discloses the limitations of claim 6 for the reasons above.
However, Lochman et al. is silent as to the limitation of “the cooling manifold comprises at least one of polyetherimide or polyetheretherketone”.
Petitbon et al discloses that the cooling liquid manifold is made of polyetherimide (see, paragraph [0017]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of 
However, Lochman et al. is silent as to the limitation of “the cooling manifold comprises at least one of polyetherimide or polyetheretherketone” with a laser resonator of Lochman et al. because the polyetherimide allows for alternative material as a cooling manifold.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crum (Pub No 20070291803) discloses the active gas cooling for emitter bars..
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828